Motion for reargument denied [see 2 NY3d 792]. Motion for resettlement, clarification and renewal denied. Motion, insofar as it seeks disqualification of Chief Judge Kaye and Judge R.S. Smith dismissed upon the ground that the Court of Appeals has no authority to entertain the motion made on nonstatutory grounds. The application seeking recusal is referred to the Chief Judge and to Judge R.S. Smith for their individual consideration and determination. Chief Judge Kaye and Judge R.S. Smith each respectively denies the referred motion for recusal.